Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: Mobile Device Having Headlights and Corresponding Linear Light Emitters

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-2, 4 and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kawada (JP2007099077 A). 
Regarding Claim 1, Kawada discloses in Figures 9A mobile object, comprising: a main body that moves; a pair of left and right headlights that are arranged on a front surface of the main body; and a pair of linear light emitters 9 each including a light emission area which emits light linearly, the pair of linear light emitters being arranged respectively above the pair of left and right headlights (Para 0004 of Machine Translation).
Regarding Claim 2, Kawada discloses in Figure 9 and 11,  the mobile object according to claim 1, wherein: the pair of linear light emitters 9 each include a plurality of division linear light emitters which are different from each other in at least one of a length, a width, and/or an angle with respect to a horizontal plane of the light emission area (Figure 9 shows various angles of the eyebrow light emitters 9). 
Regarding Claim 4, Kawada discloses in Figure 9 and 11, the mobile object according to claim 1, further comprising: a status determiner that determines a status of the main body; and a linear light emission controller that controls a light emission state of at least one of the pairs of linear light emitters based on a determination result of the status determiner (the state of the driver and vehicle communicated with other road users, Para 0027 and 0029). 
Regarding Claim 7, Kawada discloses the mobile object according to claim 1, further comprising an autonomous movement controller that causes the mobile object to autonomously move. (the vehicle is autonomous) .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The applicant is respectfully advised that in examining a pending application, the claims are interpreted as broadly as their terms reasonably convey.  In re American Academy of Science Tech Center, 70 USPQ2d. 1827, 1834 (Fed. Cir. May 13, 2004). MPEP § 2111.01.

Claim(s) 3 is rejected under 35 U.S.C. 103 as being unpatentable over Kawada in view of Glickman (U.S. PG Publication No.  2019/00137069)
Kawada does not explicitly disclose a cover member for covering at least one of the pairs of linear light emitters, wherein the cover member has a function of transmitting light from at least one of the pairs of linear light emitters as well as making at least one of the pairs of linear light emitters invisible from an outside of the main body when the at least one of the pairs of linear light emitters does not emit light.
Glickman discloses in Figures a light for signaling DRL that becomes invisible behind a cover when the light is shut off (Para 00037) for providing a more elegant look to the front of the vehicle. 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to have a cover for blending the lights 9 or hiding them when the light switch is off for providing a more elegant look. 

Claim(s) 5 is rejected under 35 U.S.C. 103 as being unpatentable over Kawada in view of Sorokin (U.S. PG Publication No.  2016/00179094).
Kawada does not disclose a luminance determiner that determines a luminance around the main body, wherein the linear light emission controller controls an amount of light of the at least one of the pairs of linear light emitters 9 based on a determination result of the luminance determiner.
Sorokin discloses visual communication system that communicates ambient light levels to the controller to control the brightness (Para 0084, 0087). 
It would have been obvious to one of ordinary skill in the art to have a luminance determiner that controls the brightness.  All the claimed elements in Kawada and Sorokin were known in the prior art and one skilled in the art could have combined the luminance determiner as claimed with no change in their respective functions, and the combination would have yielded the predictable result adjusting the light brightness of the elements 9 so that they are distinct enough in various levels of ambient light to one of ordinary skill in the art at the time of filing.  See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).




Allowable Subject Matter
Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Lee (U.S. PG Publication No.  2020/0269752) discloses an autonomous vehicle with status lights.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J MAY whose telephone number is (571)272-5919. The examiner can normally be reached M-F 10AM-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jong-Suk (James) Lee can be reached on 571-272-7044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT J MAY/Primary Examiner, Art Unit 2875